Citation Nr: 0727435	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-21 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of cholecystectomy with repair of hiatal hernia and 
gastrotomy with excision of acute stress gastric ulcer. 

2.  Entitlement to a separate evaluation for a ventral 
hernia.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2005 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO), which denied the veteran's claim of entitlement to a 
rating in excess of 30 percent for residuals of 
cholecystectomy with repair of hiatal hernia and gastrotomy 
with excision of acute stress gastric ulcer.  The veteran 
perfected a timely appeal to that decision.  

On April 17, 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  

In the March 2005 rating action, the RO also denied the 
veteran's claim for an increased rating for scar, abdominal 
area, status post ventral incisional hernia repair.  A notice 
of disagreement with that decision was received in May 2005.  
A statement of the case was issued in June 2005.  However, in 
a substantive appeal (VA Form 9), received in July 2005, the 
veteran clarified the issue.  

The issue of entitlement to a separate evaluation for a 
ventral hernia is inextricably intertwined with the issue on 
appeal.  

The issue of entitlement to a rating in excess of 30 percent 
for residuals of cholecystectomy with repair of hiatal hernia 
and gastrotomy with excision of acute stress gastric ulcer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDING OF FACT

The veteran has a ventral hernia associated with service-
connected disability.  The manifestations of the ventral 
hernia do not overlap cholecystectomy or hiatal hernia.  


CONCLUSION OF LAW

A ventral hernia is a distinct ratable entity.  38 C.F.R. 
§ 4.114 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the grant, any defect in regard to VCAA is 
harmless error.  

Based upon the March 2005 rating decision, it appears that 
the AOJ has accepted that the ventral hernia is service-
connected.  The regulations explain that certain co-existing 
diseases do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14 (2006).  38 C.F.R. § 4.113.  Significantly, the 
regulations indicate that ratings under diagnostic codes 7301 
through 7329 inclusive will not be combined with each other; 
rather, a single evaluation will be assigned.  38 C.F.R. 
§ 4.114 (2006).  However, the pertinent regulation at issue 
provides that diagnostic codes 7301 to 7329 inclusive, 7331, 
7342 and 7345 to 7348 will not be combined with each other.  
The Board notes that a ventral hernia is rated under code 
7339.  As such, there is no overlap and a separate evaluation 
is warranted.  


ORDER

A separate evaluation for a ventral hernia is granted.  



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  A review of the record 
shows the veteran was notified of the VCAA by correspondence 
dated in June 2004 and August 2004.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2006).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The veteran contends that he is entitled to a higher 
evaluation for his ventral hernias.  The veteran maintains 
that his doctor has told him that a belt would not help his 
hernia; he stated that the ventral hernia limits his ability 
to participate in everyday activities.  

At his personal hearing in April 2007, the veteran testified 
that the hernias are larger than they were at the time of his 
last examination.  The veteran indicated that his doctor did 
not recommend a belt due to the fact that what stomach 
muscles he had left would deteriorate from the belt holding 
him.  The veteran testified that he had a lot of problem with 
his digestive system.  The veteran reported being on a bland 
diet because of the condition of his digestive tract.  The 
veteran indicated that he is required to sleep with is bed 
elevated 6 inches on cinder blocks and two pillows due to his 
susceptibility to have reflux.  The veteran also reported 
problems with a burning sensation in his throat that felt 
like an angina attack.  

The veteran's service-connected disability, residuals of 
cholecystectomy with repair of hiatal hernia and gastrotomy 
with excision of acute stress gastric ulcer, is currently 
rated as 30 percent disabling, which is the highest rating 
assignable under the current rating criteria for removal of 
gall bladder.  See 38 C.F.R. § 4.114a, Diagnostic Code 7318.  

Diagnostic code 7339 does not seem to conflict with 
diagnostic code 7318. 38 C.F.R. § 4114.

The record indicates that the veteran's condition may also 
considered under the provisions of Diagnostic Code 7339, 
which pertains to the evaluation of postoperative ventral 
hernias.  Under Code 7339, a 100 percent evaluation is for 
assignment when there is a massive and persistent hernia, 
with severe diastasis of the recti muscles or extensive 
diffuse destruction or weakening of the muscular and fascial 
support of the abdominal wall, so as to be inoperable.  A 40 
percent rating is available when there is a large hernia, not 
well supported by a belt under ordinary conditions.  A 20 
percent rating is warranted when there is: a small hernia, 
not well supported by a belt under ordinary conditions, a 
healed hernia; or postoperative wounds with weakening of the 
abdominal wall and an indication for a supporting belt.  A 
noncompensable rating is assigned for postoperative healed 
wounds, with no disability and belt not indicated.  

The most recent VA examination in January 2005 reported a 
finding of a large ventral hernia.  It was noted that the 
veteran was not receiving any current hernia treatment with 
trus or belt; and, it was noted that he is unable to have 
hernia surgery again due to his lung condition.  An abdominal 
ventral hernia was noted.  The pertinent diagnosis was 
current large ventral incisional hernia (reportedly non-
operable due to his lung condition), and intermittent 
heartburn related to past hiatal hernia repair.  

In light of the veteran's testimony, the Board finds that a 
contemporaneous VA examination to ascertain the current 
severity of the residuals of hernia repair is indicated.  
Specifically, while the veteran was afforded a VA examination 
in January 2005, the VA examiner did not specifically address 
whether the veteran has severe diastasis of the recti 
muscles.  See 38 C.F.R. § 4.114 (Diagnostic Code 7339).  As 
such, the Board finds that a new VA examination is necessary 
so that the veteran's post-operative ventral hernias can be 
described by a VA examiner in terms pertinent to the specific 
rating criteria in this case.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the Board must 
REMAND this case to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., for the following actions:  

1.  The RO should afford the veteran a VA 
medical examination by a physician 
qualified to determine whether the 
ventral hernias are inoperable.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are found to be 
appropriate.  The examiner is asked to 
provide an opinion on whether the ventral 
hernias are massive and persistent, with 
severe diastasis of the recti muscles or 
extensive, diffuse destruction or 
weakening of muscular and fascial support 
of the abdominal wall so as to be 
inoperable.  

2.  The AOJ shall consider the provisions 
of 38 C.F.R. § 4.114.  The AOJ should 
assign a separate evaluation for the 
ventral hernia.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


